19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 1 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 2 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 3 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 4 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 5 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 6 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 7 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 8 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 9 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 10 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 11 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 12 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 13 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 14 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 15 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 16 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 17 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 18 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 19 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 20 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 21 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 22 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 23 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 24 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 25 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 26 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 27 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 28 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 29 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 30 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 31 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 32 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 33 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 34 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 35 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 36 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 37 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 38 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 39 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 40 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 41 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 42 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 43 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 44 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 45 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 46 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 47 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 48 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 49 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 50 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 51 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 52 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 53 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 54 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 55 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 56 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 57 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 58 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 59 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 60 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 61 of 62
19-56194-mar   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:47   Page 62 of 62
